DETAILED ACTION
This action is responsive to the claims filed 02/01/2021.
Claims 1-20 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 02/01/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior Arts of Record:
US 2009/0248537 to Sarkeshik
 [0100] If the user requests to buy the product, the transaction processing module 150 may then authenticate the user by, for example, verifying the caller ID/telephone number/cell phone ID when using a cell phone, or verifying other personal data, and/or asking for the user's security code or using secured login etc. Upon receiving the security code from the user and verifying it, the transaction processing module 150 debits the appropriate user account and credits the seller account, e.g., owner account. This might be done by interfacing via an information client interface 132 to one or more third party systems. Appropriate verifications and transaction receipts may be sent to both parties. 

US 2013/0197998 to Buhrmann
 [0215] In an embodiment, the Identity Register 100 is able to analyze disparate authentication events of a consumer of where, how, when, and what merchant, and then offer up data to advertisers for various offers (e.g., plastic card present transaction at Sammamish Safeway at 7 am; Starbucks Square digital wallet transaction at Bellevue at 7:30 am; plastic card present purchase at Flying Bagels at 7:45 am; access of office building in Bellevue at 8:00 am; login to Barnes and Nobel site and buy a book through online mobile wallet account at 8:30 am; buy a cup of coffee at different Starbucks in Bellevue using Square automatic digital wallet payment service; etc.). The Identity Register 100 learns a user's authentication patterns and analyzes his/her digital life events. Not only can all of this data be used to protect his/her identity and not unnecessarily decline his/her transaction when the user travels (e.g, user doing a transaction at a Starbucks in the morning in Washington D.C. is probably consistent with behavior in mornings in 

US 2014/0279526 to Jackson
[0151] From a logged-in Account User on the paying Account. The system may support specification and submission of a Spend Instruction from an interface provided to an already logged-in Account User on the paying Account, in which case presentation and validation of log-in credentials would have already been performed and may not need to be repeated.

US 2019/0066063 to Jessamine
 [0258] Referring to FIG. 4, in some embodiments a fan operating as a user of the system, decides he/she wants to buy a ticket to a live event and first goes online to an online ticket broker website to search for and purchase a ticket, this representing the ticketing system shown in FIG. 1. As an alternative to selecting a delivery option, or print at home option (not shown), the fan selects the mobile ticket option to use a downloaded application platform on his/her mobile device. Additionally, in some embodiments the user can elect to receive a reusable, universal bracelet ticket for ticketless access to the event. In either scenario, the user is and is then re-routed to the login page of a user account system. The user will then will log in to his personal user account or, if the fan is a first time user, the user will register to become a member by filling out a personal profile and joining. The website, portal, and/or application platform interface offers members the ability to search, buy, sell, and trade event tickets, and use their reusable bracelet ticket for expedited ticketless access and contactless payments at a multitude of live events. 

US 2012/0191567 to William
 [0010] The express purchase facility provided by example embodiments of the MMS is a streamlined purchase process that significantly reduces the burden for consumers attempting to purchase goods and services via a mobile device. Unlike currently options that require pre-registration to setup accounts, the usage of credit cards, or lengthy checkout processes (e.g., shopping carts, multiple confirmation screens), the express purchase facility leverages trusted carrier relationships and previously established subscriber accounts and billing methods to complete a purchase with one push of a button. The express purchase facility does not require account pre-registration (e.g., setup of an account with username, credit card, or the like), account login (e.g., username/password), a separate credit card account, or a shopping cart. The express purchase facility can be used in various contexts including purchasing content from a carrier marketplace, a carrier affiliate market (e.g., Android Market, GetJar, EA Mobile), an authorized third-party or "off-deck" merchant (e.g., Facebook, MySpace), a retail partner (e.g., Target, Wal-Mart), a point-of-sale system (e.g., NFC, Bluetooth, 2D/3D barcodes), or the like. Generally, the express purchase facility can be used by or provide benefits to various entities, including mobile carriers (e.g., who sell ringtones or other types of content), bricks and mortar and/or online retail companies (e.g., who sell tangible or intangible goods or services via the facility), media and entertainment companies, travel companies, financial companies (e.g., banks, investment firms), and the like. 

US 2014/0156461 to Lerner
[0015] Consumers enjoy a certain sense of privacy and customization in their preferences. The prior art works with a specific store and a third party retailer in organizing and sorting payment information, usually through user and password data. Consumers prefer the freedom and privacy of mobile applications to work universally, with the option of paying by cash, credit or debit card, or through a third-party holding system. In order to customize preferences and secure payment for specific retail items, the prior art profiles consumers according to past receipts. The result takes liberties in exploiting users' privacy. None of the prior art keeps consumer's privacy intact without profiling the consumer, while working to help the consumer and expedite the shopping process. 

US 2016/0300217 to Grabovski
[0069] In one embodiment, preferred payment method and order fulfillment method information is transmitted to the order creation application 400 from a third party, such as a third-party mobile payment system or electronic payment application 293 (such as PayPal.TM.), as shown in FIG. 2. The electronic payment application 293 may be setup by a plurality of brick-and-mortar retailers, or by an entity which is separate and apart from the brick-and-mortar retailer in which the products 220 are being purchased. The electronic payment application 293 contains preferred payment method and order fulfillment method information which was provided earlier by the user and is transmitted to the order creation application 400, at the user's discretion. The electronic payment application 293 may also contain additional user information which may or may not be shared with and transmitted to the order creation application 400, at the user's discretion. In regards to the present invention, the electronic payment application 293 serves as just another form of payment that the user may use.

The prior arts of record do disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... receiving first event result information from a mobile terminal of the user different than the processing device of the user, wherein the first event result information is generated at the mobile terminal of the user by a shopping application client logged in on the mobile terminal of the user via a first account of the user, and wherein the first event result information includes a payment amount to be deducted from a second account of the user associated with the first account of the user; displaying the first event result information on a screen of the processing device; determining the first account of the user is associated with a third account of the user; and executing a second event through a third-party payment application client logged in on the processing device of the user via the third account of the user, wherein the second event includes deducting the payment amount from the second account of the user.” and similarly recited in such manners in other independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193